Funds raised by taxes levied and collected for one purpose cannot be derived to another purpose without valid legislative authority so to do. Such funds are held in trust by their custodian or custodians for the purpose for which the taxes were levied and collected. Oven v. Ausley, et al., 106 Fla. 455,143 So. 588.
The Constitution prohibits the Legislature from passing any special or local laws regulating the jurisdiction and duties of any class of officers, except municipal officers. Art III, Section 20.
As to those matters with reference to which the Constitution permits local or special laws to be passed, it is expressly provided that no local or special bill shall be passed unless notice of the intention to apply therefor shall have *Page 190 
been published in the locality where the matter or thing to be affected may be situated, which notice shall state the substance of the contemplated law and shall be published at least thirty days prior to the introduction into the Legislature of such bill, and proof of such publication must be entered upon the journals of both houses, unless the bill provides that it shall not become operative or effective until the same has been ratified by a majority of the qualified electors in an election called in the territory affected by such special or local law. Art. III, Section 21.
These sections of the Constitution were adopted by the people for very wise reasons, and should be given full force and effect by this Court.
In Whitney v. Hillsborough County, 99 Fla. 628, 127 So. 486, this Court held that an Act providing an additional and supplemental method for improving highways "in any County in the State of not less than 130,000 population according to the census taken by the State of Florida in the year 1925" was held to be a special or local Act, as it related to only one county and could not extend to any other county.
In the case of Jordan, as Clerk, et al., v. State, 100 Fla. 494,  129 So. 747, this Court passed upon the validity of an Act of 1929 which provided that in a county having a population of between 40,000 and 43,000 the number of names to be annually placed in the jury box for the County Judge's Court should be not less than 750, which was a larger number than that fixed by the general statute on that subject. This Court held that even if the Act be considered a general law the classification of counties as made by the Act had no reasonable basis in the subject regulated, but was purely arbitrary, thus rendering the Act invalid.
In the case of Stripling v. Thomas, 101 Fla. 1015, *Page 191 132 So. 824, this Court held invalid Chapter 15,585, Acts of 1929, which purported to prescribe the compensation of county officers in counties of not more than 27,160, and not less than 27,050 population according to the latest State census. It was there held that this classification, based on population, was not reasonable and appropriate with reference to the subject regulated and that the evident purpose of the enactment was to make it arbitrarily apply to a particular portion of the State and without a reasonable classification of a general subject of legislation. It was held the classification was arbitrary and had no reasonable relation to the subject regulated.
In the case of Anderson v. Board of Public Instruction,102 Fla. 695, 136 So. 334, the fourth and seventh headnotes read as follows:
"4. Classification in law is the grouping of things in speculation or practice because they agree with one another or in certain particulars, and differ from other things in those same particulars. Classification must always rest upon some difference which bears a reasonable and just relation to the Act in respect to which the classification is proposed, and can never be made arbitrarily and without any such basis. Whether or not a classification adopted is purely arbitrary or is a reasonable and practical one within the legislative discretion, is a subject for judicial review and determination in contested cases presenting justiciable controversies."
"7. House Bill No. 200XX, enacted at Second Extraordinary Session of the Legislature, 1931, approved by the Governor July 24, 1931, and providing for the calling and holding of special school district tax elections in all counties of the State of Florida having a population of not less than 145,000 and not more than 155,000, HELD: to be a *Page 192 
special or local law and not constitutionally enacted in accordance with Section 21 of Article III of the Constitution as amended in 1928, because no notice of intention to apply for passage of same appears to have been given, as required by organic law."
In the case of Latham v. Hawkins, 121 Fla. 324, 163 So. 709, we held that a statute limiting the compensation of officers of counties having from 35,000 to 45,000 population, thereby affecting only one county, was a local or special law. In the opinion in that case, which was written by Mr. Justice TERRELL, it was said:
"In State v. Sheppard, 84 Fla. 206, 93 So. 667; State v. Watkins, 88 Fla. 392, 102 So. 347; Flood v. State, 100 Fla. 70,129 So. 851, and other cases of like import, we held that classifications to regulate the compensation of county officers in addition to being based on population must be influenced by other elements such as a prescribed portion of net income from the office, and that when made, the classification should operate alike on all similarly situated.
"If the Act under review is permitted to stand, then the Legislature can single out every county in the State and under the guise of a local law fix the compensation of county officers, arbitrarily and without reference to the organic mandate. General uniformity and operation would be destroyed and caprice substituted as a basis for determining the compensation of county officers. This should be done by general law treating the whole subject matter.
"In our view the decree of the chancellor was correct and is hereby affirmed. Knight v. Board of Public Instruction, 102 Fla. 922,  136 So. 631; State v. O'Quinn, 114 Fla. 222, 154 So. 166; Stribling v. Thomas, 101 Fla. 1015, 132 So. 824; Jordan v. State,100 Fla. 494, 129 So. 747." *Page 193 
In the case of State, ex rel. Hunter, v. O'Quinn, 114 Fla. 222,154 So. 166, we held a statute, authorizing County Commissioners in counties having a certain population to accept compromise settlement of tax sale certificates, unconstitutional. In the opinion in that case written by Mr. Justice WHITFIELD, it was said:
"Whether a classification for statutory regulation embracing less than all the counties of the State is permissible under Section 20 and 21 of Article III or under organic provisions and principles requiring equal protection of the laws and forbidding unjust discrimination depends upon the nature of the subjectregulated as well as upon the reasonableness of the classification.
"Where a subject of statutory regulation is inherently statewide, or is under organic law regarded as being statewide, the statutory regulation may not be limited in its operation to less than all the counties of the State, when that would prevent the uniform operation throughout the State that is required by the intendments of the Constitution."
See also in this connection Carlton v. Johnson, 61 Fla. 15,55 So. 975, and State v. Bailey, 124 Fla. 241, 168 So. 12. The latter Act purported to apply to all counties of not less than 18,500 and not more than 18.800. We held the Act void.
We have held so many statutes based on narrow differences in population to be local or special Acts and hence void if dealing with subjects prohibited by Section 20 of Art. III, or void, because, though dealing with a permissible subject of local legislation, the journals of the Legislature did not show that notice had been published as required by Section 21 of Art. III, that I will not encumber this opinion by citing them all. *Page 194 
What has been said above has reference largely to questions occurring in other cases in the group of cases which the court now has under consideration, but in this particular case, known as the Washington County case, the Act in question is on its face an Act for the benefit or advantage of one particular county and hence such a local or special Act as is absolutely void in the absence of the publication of notice thereof prior to its introduction in the Legislation as required by Section 21 of Art. III. If this attempted diversion of State tax moneys to the Road and Bridge Fund of Washington County does not make it a local
Act, then it is bound to be a special Act, and special Acts are also void unless notice of publication is given as required by the section of the Constitution above referred to.
Neither the petition for the alternative writ nor the alternative writ itself shows that notice of publication was published as required by the Constitution. The rule is that a pleading must be construed most strongly against the pleader.
Furthermore, if it is not to be regarded as a local Act, and is classed as a special Act, which for some reason is beyond the notice requirements of Section 21 of Art. III, it would seem that this Act must still fall within the condemnation of Section 20 of Art. III which prohibits the Legislature from passing any special or local laws regulating the jurisdiction and duties of any class of officers, except municipal officers. This Act changes the jurisdiction and duties of the members of the State Board of Administration and other state officers from what they were under the general law applicable to the whole State. Its title also clearly declares this purpose in express language.
Furthermore, as pointed out by Mr. Justice BUFORD, this Act violates Section 2 of Art. IX of the Constitution in *Page 195 
that it undertakes to apply State revenues for the current fiscal year, levied and collected for State purposes, by sending a portion of the same into the road and bridge fund of a particular county, which fund is under the statute a transferable fund and may be used, and is thus capable of being used, for purely county purposes. For the reasons above stated I think the Act here under review is unconstitutional.
I agree with much that is said in the able opinion of Mr. Justice TERRELL in this case with regard to the power of the Legislature over all public roads in the State, whether they be State roads or county roads. My views on this subject were expressed in the case of Lewis v. Leon County, 91 Fla. 118,107 So. 146, and I have never found any good reason for changing the views therein expressed. I have no doubt of the power of the Legislature by general laws to take over complete jurisdiction of the construction, maintenance and upkeep of all general public highways in the State, including those highways which are now under our present system, classed as county highways. Up until about twenty years ago, the Legislature placed this responsibility and burden entirely upon the counties but during the past twenty years the State has taken over and made into State highways thousands of miles of roads which were formerly left entirely to the counties to construct and maintain. In a general way, however, those roads which the State has not taken over and which the Legislature has not designated as State roads yet to be constructed, are still county highways in the sense that the counties are still responsible for their maintenance and management at county expense under the old system. It may be that as to those roads which the State Legislature has designated as State roads and has taken into the State's first, second or third *Page 196 
preferential systems, though not yet constructed in whole or in part, might again by general law be returned to the old system of entire county responsibility, or the Legislature might determine to construct and maintain the remainder of the designated State road system through the agency of the counties instead of through the agency of the State Road Department. Whether this could be done by special or local laws dealing with each county one at a time, or with some of the counties and not others, is a serious question with which we are not really here confronted. Certainly in such event, the local or special laws thus passed would have to be passed in such a way as not to conflict with Sections 20 and 21 of Art. III of the Constitution. It is a serious question whether such a situation could be dealt with under our Constitution by local or special legislation. That is a bridge which we need not cross until we come to it.
It seems to me that the Act here in question is on its face both a local and a special law and that in the shape in which it is presented to us it runs counter to both sessions 20 and 21 of Art. III, for the reasons hereinabove stated.
I therefore concur with Mr. Justice BUFORD that the motion to quash the alternative writ should be granted.
BUFORD, J., concurs.
                              ON REHEARING.